Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that his conviction should be reversed because the court erroneously *1004reopened the suppression hearing. The only issue raised by defendant in his motion papers was that his statement to the police should have been suppressed because he was not advised of his rights. At the hearing, a policeman testified without contradiction that he informed defendant of his rights and that defendant waived them before he gave the statement. After the hearing was closed, the court, on its own motion, reopened the hearing to receive testimony on the issue of probable cause. Because defendant did not raise the issue of probable cause in his motion papers, it was not incumbent upon the District Attorney to address that issue at the hearing. Thus, defendant was not prejudiced by the reopening.
We have reviewed the remaining issues and we conclude that they do not warrant reversal. (Appeal from judgment of Onondaga County Court, Hurlbutt, J. — burglary, second degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.